Citation Nr: 1002149	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-30 439	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Audiological evaluations reflect that the Veteran's service-
connected bilateral hearing loss is manifested by no worse 
than level III hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.385, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a March 2007 notice letter, the RO notified the 
Veteran and his representative of the information and 
evidence needed to substantiate the Veteran's claim for 
increase for his bilateral hearing loss.  In that letter, the 
RO provided the Veteran with the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his hearing loss.  
Consequently, a remand of the rating issue for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's available service treatment 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Centers 
(VAMCs) in Bay Pines, Florida, and Cincinnati, Ohio.  
Additionally, in March 2007 and May 2009, the Veteran was 
provided VA examinations in connection with his claim, the 
reports of which are of record.  Those examination reports 
contain sufficient evidence by which to evaluate the 
Veteran's bilateral hearing loss in the context of the rating 
criteria.  Furthermore, the Veteran was afforded a hearing 
before the Board in December 2009, the transcript of which is 
also of record.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected bilateral 
hearing loss is more disabling than currently rated.  He 
contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals 
for Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Veteran 
filed his claim for increase in March 2007.

The Veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling.  
The assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).  In light of the 
audiological examination results of record, these provisions 
do not apply in the Veteran's case.

A VA audiological examination was afforded to the Veteran in 
March 2007.  The examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  The examination 
results documented a puretone threshold average of 56.25 for 
the right ear and 53.75 for the left ear.  The Maryland CNC 
speech recognition score was 88 percent for both ears.  Based 
on those results with the utilization of Table VI, the 
Veteran had level II hearing impairment in both ears.  
Applying the results to Table VII, a noncompensable 
disability rating is warranted for bilateral hearing loss 
based on the March 2007 audiological examination results.  
See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

The Veteran underwent further VA audiological examination in 
May 2009.  A diagnosis of bilateral sensorineural hearing 
loss was provided.  At that time, examination results 
documented a puretone threshold average of 63.75 for both 
ears.  The Maryland CNC speech recognition score was 84 
percent for the right ear and 88 percent for the left ear.  
Based on those results with the utilization of Table VI, the 
Veteran has level III hearing impairment in both ears.  
Applying the results to Table VII, a noncompensable 
disability rating is warranted for bilateral hearing loss 
based on the May 2009 VA examination.  Given the puretone 
threshold averages and speech recognition scores, the 
Veteran's hearing impairment appeared to worsen between VA 
examinations.  However, the rating criteria simply do not 
call for a compensable rating for level III hearing 
impairment in both ears.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

During the claim process, the Veteran received treatment for 
hearing loss at the Bay Pines and Cincinnati VAMCs, primarily 
regarding the fitting of hearing aids.  In the course of 
treatment, an audiogram was conducted at the Cincinnati VAMC 
in July 2007.  Because it does not appear that a Maryland CNC 
speech discrimination test was used in the testing, the 
audiogram is not adequate for VA rating purposes.  See 
38 C.F.R. § 4.85(a).  Nevertheless, hearing loss worse than 
level III hearing impairment was not shown by any of the test 
results.  The puretone threshold averages were less than what 
was documented in the May 2009 VA examination report.

In consideration of the objective audiometric examination 
results that have been made a part of the record from the 
time period one year before the claim for an increase was 
filed, the Veteran experiences no more than noncompensably 
disabling bilateral hearing loss.  The Board has considered 
the Veteran's submitted statements and hearing testimony by 
which he contends that a compensable rating is warranted, as 
well as an April 2007 statement from a friend describing the 
Veteran's hearing problems.  Despite the seemingly credible 
statements, the Board is bound by the regulations that 
require a mechanical application of the rating criteria.  
Therefore, a rating of zero percent is appropriate and a 
compensable rating is not warranted at any time during the 
claim process.

The above determination is based upon consideration of 
applicable rating provisions.  Both VA examination reports 
describe the effects of the Veteran's hearing impairment on 
his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  It was noted by the examiners that the Veteran has 
trouble hearing conversations, particularly in a crowd and 
when it is noisy.  Such effects do not take the Veteran's 
case outside the norm as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


